DETAILED ACTION
The communication dated 2/18/2021 has been entered and fully considered.
Claims 1-14 were canceled. Claims 15-29 were added. Claims 15-29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
Applicant is advised that should claim 17 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the damping means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said damping means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the damping means" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Classen et al. U.S. Publication 2010/0012161 (henceforth referred to as Classen).
As for claim 15, Classen teaches a dishwasher (paragraph [0037]; Fig. 1: part 1), comprising: a washing compartment (paragraph [0037]; Fig. 1: part 4), equivalent to the claimed washing chamber; and a detergent-dosing system (paragraph [0037]; Fig. 1: part 10), equivalent to the claimed automatic metering device, configured to automatically meter a plurality of metering quantities from a supply of cleaning agent in the form of a solid material into washing compartment 4 (paragraph [0040]), detergent-dosing system 10 being held in a vibration-insulated manner (paragraph [0039]; Figs. 1-3).
As for claim 16, Classen further teaches that dishwasher 1 is constructed in the form of a household dishwasher (paragraph [0037]; Fig. 1).
As for claim 17, Classen further teaches a gasket (paragraph [0039]; Fig. 3: part 32), equivalent to the claimed damping means, configured to hold detergent-dosing system 10 in the vibration-insulated manner (paragraph [0039]; Figs. 1-3).
As for claim 18, Classen further teaches that gasket 32 is configured to seal washing compartment 4 (paragraph [0039]; Figs. 1-3).
As for claim 19
As for claim 20, Classen further teaches that detergent-dosing system 10 includes a gasket (paragraph [0039]; Fig. 3: part 32), equivalent to the claimed damping unit, for active damping of a mechanical vibration (paragraph [0039]; Figs. 1-3).
As for claim 21, Classen further teaches that detergent-dosing system 10 is configured for metering pourable cleaning agent and/or cleaning agent molded bodies (paragraphs [0040]-[0045]; Figs. 2-4).
As for claim 22, Classen further teaches that detergent-dosing system 10 includes a detergent dispenser (paragraph [0037]; Fig. 1: part 11), equivalent to the claimed receiving unit, for receiving a removable cartridge (paragraph [0037]; Fig. 1: part 50), equivalent to the claimed storage container, for storing the cleaning agent (paragraph [0037]; Figs. 2-4).
As for claim 23, Classen further teaches that at least one member selected from the group consisting of detergent dispenser 11 and cartridge 50 in detergent dispenser 11 is mounted for rotation (paragraph [0038]; Figs. 1 and 3).
As for claim 25, Classen further teaches that detergent-dosing system 10 includes a housing (paragraph [0038]; Fig. 2: part 12).
As for claim 26, Classen further teaches that housing 12 comprises an opening (paragraph [0041]; Fig. 3: part 31), equivalent to the claimed airborne noise reducing means.
As for claim 27, Classen further teaches that housing 12 includes a cover (paragraph [0038]; Fig. 2: part 14), equivalent to the claimed closure flap, for extracting a cartridge (paragraph [0037]; Fig. 1: part 50), equivalent to the claimed storage .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Classen et al. U.S. Publication 2010/0012161 (henceforth referred to as Classen).
Classen teaches the features as per above. Classen further teaches a door (paragraph [0037]; Fig. 1: part 3).
Classen differs from the instant claims in failing to teach that detergent-dosing system 10 is arranged on door 3. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711